        Case 1:17-cv-00151-BLW Document 277 Filed 04/17/20 Page 1 of 6




                       UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


  ADREE EDMO,
                                                Case No. 1:17-cv-00151-BLW
         Plaintiff,

         v.                                     ORDER GRANTING
                                                DEFENDANTS’ JOINT
  IDAHO DEPARTMENT OF                           MOTION TO STAY
  CORRECTION; HENRY ATENCIO;
  JEFF ZMUDA; HOWARD KEITH
  YORDY; CORIZON, INC.; SCOTT
  ELIASON; MURRAY YOUNG;
  RICHARD CRAIG; RONA
  SIEGERT; CATHERINE
  WHINNERY; AND DOES 1-15,

         Defendants.



                               INTRODUCTION

      Pending before the Court is Defendants’ Joint Motion to Stay this

litigation pending the resolution of Defendants’ appeal to the Supreme Court of

the United States of America. Dkt. 272. Plaintiff does not oppose the stay, but

requests the stay include limited exceptions necessary to preserve critical

evidence. Dkt. 274 at 2. After careful consideration, the Court will exercise its

discretion to issue a stay.



ORDER GRANTING DEFENDANTS’ JOINT MOTION TO STAY – 1
        Case 1:17-cv-00151-BLW Document 277 Filed 04/17/20 Page 2 of 6




                             STANDARD OF LAW

       “A district court has discretionary power to stay proceedings in its own

court.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005). In

deciding whether issue a stay of litigation pending appeal, the Court must weigh

“the possible damage which may result from the granting of a stay, the hardship

or inequity which a party may suffer in being required to go forward, and the

orderly course of justice measured in terms of the simplifying or complicating

of issues, proof, and questions of law which could be expected to result from a

stay.”4 CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).

                                  DISCUSSION

       As set forth above, the parties agree to a stay of this litigation pending

resolution of Defendants’ appeal to the Supreme Court. Plaintiff, however,

argues that a balancing of the hardships inquiry requires that the stay order

include allowance for “target discovery” and an evidence retention order. Dkt.

274 at 4. Specifically, that the order:

       1) permit Plaintiff to depose three individual Defendants and one key
       witness who have moved to other correctional systems or retired; 2)
       require Defendants to provide Plaintiff ongoing access to her custody
       and medical records; and 3) ensure preservation of relevant
       documentary and electronic evidence regardless of Defendants’ default
       retention practices.

Id. at 2.

       Since the inception of this lawsuit, three defendants and one key witness

ORDER GRANTING DEFENDANTS’ JOINT MOTION TO STAY – 2
       Case 1:17-cv-00151-BLW Document 277 Filed 04/17/20 Page 3 of 6




have either moved out of the state of Idaho, or retired from IDOC or Corizon.

Dkt. 223-1. Plaintiff’s claims include allegations that the three defendants “were

personally involved in violating her rights, and so their testimony is particularly

important to her claims.” Dkt. 274 at 7. Plaintiff asserts that, because deponents

have either changed jobs or retired, the potential for their memories of the

events and circumstances surrounding the claims to fade is high. Plaintiff argues

an order allowing for these depositions during the pendency of Defendants’

appeal to the Supreme Court is necessary to preserve critical evidence.

Additionally, Plaintiff asserts that there is a danger some evidence, in the form

of electronically stored information, may be destroyed during the pendency of

the appeal due to Defendants’ document retention policies.

      Defendants oppose Plaintiff’s request to perform the depositions during a

stay, asserting Plaintiff has failed to show she will be harmed by the Court

granting a stay in full. Dkt. 272 at 6–10; Dkt. 275 at 3. In reply, Defendants also

cite the ongoing COVID-19 pandemic as reason for the Court to deny Plaintiff’s

request to conduct these four depositions. Dkt. 275 at 3. According to

Defendants, one of the individuals to be deposed lives in Salt Lake City, and

also spends some time in Ketchum, Idaho. Id. Defendants’ counsel also points

to the factor that Plaintiff’s lead counsel works in San Francisco, California, a

location where residents are currently under stay in place orders. Id. Defendants



ORDER GRANTING DEFENDANTS’ JOINT MOTION TO STAY – 3
        Case 1:17-cv-00151-BLW Document 277 Filed 04/17/20 Page 4 of 6




assert that, “deposing these witnesses would require out of state travel and could

endanger the health of counsel, the witnesses, and the public.” Id.

      First, the Court will require Defendants to retain all evidence that is

discoverable under the broad scope of Federal Rule of Civil Procedure 26(b)(1).

Any document retention policy that would ordinarily result in the Defendants’

destruction or deletion of such evidence must be suspended until the conclusion

of this lawsuit.

      Second, the Court will require Defendants to continue to allow Plaintiff

ongoing access to her custodial and medical records—as the case is ongoing, so

is the need for Plaintiff’s access to relevant records.

      Third, the Court will order this matter stayed without allowance for the

four depositions Plaintiff seeks to take during the pendency of the appeal.

Plaintiff argues that, because the four deponents have either changed

employment and moved out of state or retired, there is somehow greater risk

than usual that they will forget information. However, a change in a deponent’s

personal life, absent potential for the deponent to abscond to another country, to

die, or to lose the ability to remember due to a disability or generative disease,

carries no greater risk of loss of evidence than that encompassed in the ordinary

case of the passage of time. See Herbalife Int’l of Am. Inc. v. Ford, 2008 WL

11491587, at *2 (C.D. Cal. Mar. 12, 2008).



ORDER GRANTING DEFENDANTS’ JOINT MOTION TO STAY – 4
       Case 1:17-cv-00151-BLW Document 277 Filed 04/17/20 Page 5 of 6




      Plaintiff relies in part on Clinton v. Jones to support her argument that the

delay in taking the depositions will result in prejudice due to potential loss of

evidence. 520 U.S. 681, 707–08 (1997). In Jones, the appellate court found, and

the Supreme Court later affirmed, that it was an abuse of the trial court’s

discretion to issue a stay of the trial until the conclusion of President William

Jefferson Clinton’s presidency. Id. The Supreme Court’s decision on the issue

was published in May 1997. President Clinton’s second term of office expired

in January 2001—nearly four years later. Here, Defendants have already

submitted the issue to the Supreme Court for consideration. The Court and the

parties will know whether the Supreme Court takes up the appeal within

months, or even weeks, of this order. As such, the delay at issue is not

analogous. Further, as noted by Defendants, the COVID-19 pandemic and

resultant stay-at-home orders would currently prevent Plaintiff’s counsel from

performing any in-person depositions at this time, and would potentially prevent

deponents from being available to appear – even by way of video deposition.

      Additionally, in weighing the possibility of prejudice resulting from a

stay issued without ongoing discovery, the Court notes that the primary and

most pressing claim in this matter has been adjudicated by this Court. See Order

of Dec. 13, 2018, Dkt. 149. Finally, the stay order will not apply to or impact

the Court’s enforcement of its October 2019 presurgical order. See Presurgical



ORDER GRANTING DEFENDANTS’ JOINT MOTION TO STAY – 5
            Case 1:17-cv-00151-BLW Document 277 Filed 04/17/20 Page 6 of 6




Order, Dkt. 225. As the Court detailed in discussions with counsel during the

February 26, 2020 status conference, the presurgical order stands. See Dkt. 271-

3 at 19–20. Defendants must continue to comply with the order by providing all

necessary presurgical treatments while the Supreme Court considers whether to

take up the appeal.

                                                   ORDER

        IT IS ORDERED THAT

    1. Defendants’ Motion to Stay (Dkt. 272) is GRANTED.

    2. Defendants must preserve all relevant evidence, including electronically

        stored information subject to routine document retention removal

        practices, during the duration of this case.

    3. Defendants must continue to provide Plaintiff with presurgical treatment

        consistent with the Court’s October 2019 presurgical order. 1



                                                              DATED: April 17, 2020


                                                              _________________________
                                                              B. Lynn Winmill
                                                              U.S. District Court Judge




        1
          To this end, the Court notes Defendants’ status update of April 6, 2020 regarding unavoidable delays to
some presurgical treatment due to COVID-19 closures. As soon as the closures are no longer in effect, the
necessarily delayed presurgical treatment must immediately recommence.


ORDER GRANTING DEFENDANTS’ JOINT MOTION TO STAY – 6
